Citation Nr: 0512361	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  00-24 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board remanded this matter previously.  In a September 
2002 Remand, the matter was remanded to afford the veteran an 
opportunity for a hearing before a Veterans Law Judge.  The 
hearing took place in May 2003.  Again, in October 2003, the 
Board remanded this matter to ensure compliance with the 
Veterans Claims Assistance Act (VCAA) of 2000 and to schedule 
the veteran for a VA PTSD examination.  All Remand directives 
have been accomplished and no further assistance is required 
for an equitable adjudication of this matter.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The service-connected PTSD is productive of moderate 
symptoms with evidence of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 
30 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R.§§ 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In a letter 
dated in February 2004, the RO notified the veteran of the 
information and evidence needed to substantiate his claim for 
an initial rating in excess of 10 percent for PTSD.  The 
veteran was asked to provide any evidence or information he 
had that pertained to his appeal.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112.  As a result of this 
letter, the veteran provided additional evidence in support 
of his claim.  The Supplemental Statement of the Case (SSOC) 
dated in December 2004 specifically included the applicable 
provisions of the VCAA.  

Here, it is noted that the rating decision on appeal which 
denied the veteran's claim was dated in February 2000, prior 
to the enactment of the VCAA.  Obviously, therefore, the 
veteran did not receive a VCAA notice prior to the initial 
rating decision denying his increased rating claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran in this 
case.  As noted above, following a Remand dated in October 
2003, the VCAA notice was provided by the RO in February 
2004.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran the VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim in the December 2004 
supplemental statement of the case (SSOC).  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
claim.  The examination reports provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).


Legal Criteria  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the agency of original 
jurisdiction must consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2004).  The agency of 
original jurisdiction shall assign a rating based on the 
entire evidence of record that bears on occupational and 
social impairment rather than merely on the examiner's 
assessment of the level of disability identified during the 
examination.  Id.  When evaluating a mental disability, the 
agency of original jurisdiction will consider the extent of 
social impairment, but may not assign an evaluation based 
merely on this factor.  

A 10 percent evaluation is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 30 percent evaluation is warranted for PTSD when there is 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 70 percent evaluation under this diagnostic 
code, the veteran must provide evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships.  38 C.F.R.  § 4.130, Diagnostic Code 9411.

A rating of 100 percent for PTSD is warranted in those 
situations in which the veteran's mental disability rises to 
a state of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R.  § 4.130, Diagnostic Code 9411.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  

Background

Service connection for PTSD was granted in a rating decision 
dated in February 2000 and assigned a 10 percent evaluation.  
The evaluation was based generally on clinical findings of a 
mild degree of impairment associated with a diagnosis of 
PTSD.  

In statements dated from August 1995 to April 1999, provided 
by T. Geering, M.D., the veteran's primary care physician 
through Alliance Primary Care, it is noted on several 
occasions that the veteran was recommended not to work for 
periods of time due to his PTSD.  In an October 1995 
statement, Dr. Geering reported that if the veteran were 
allowed to carry out a normal 40-hour work week and removed 
from contact with his immediate supervisor, then it was felt 
that the veteran's stress would be remarkedly reduced and 
episodes of explosions at work would not occur.  The 
physician noted that the veteran was a peaceful individual.  

A statement provided by N. Khosla, M.D., dated in August 1999 
indicates that the veteran was suffering from delayed PTSD.  
Dr. Khosla noted that the veteran had intrusive thoughts and 
nightmares about his inservice traumatic events.  The veteran 
was not successful in controlling his temper, and was not 
deemed suited to work around people.  Dr.Khosla noted that 
the veteran tended to overreact impulsively and angrily 
despite his best intentions.  The physician recommended that 
the veteran retire from his work and be granted disability 
due to his "chronic explosive disorder."  Dr. Khosla noted 
that the veteran would be better suited to engage in work 
that did not involve dealing with the public.  

In a VA examination dated in January 2000, the veteran's 
inservice trauma and combat experiences were noted.  At the 
time of the examination, the veteran reported irritability, a 
short-temper, poor sleep, and dreams of being chased.  The 
veteran reported that he had nightmares about one time per 
month.  He also reported that he had not slept in the same 
bed as his wife for four years because of violent physical 
motions at night.  He described intrusive thoughts during the 
day, and that he had a flashback at work.  The veteran 
described a long history of violent behavior.  He recited 
incidents in which he shot rounds of shots into a car when in 
a rage while driving.  He reported that he was unsure of 
whether anyone was killed, but he thought that he might have 
injured someone.  

The veteran reported that he worked at the post office, but 
had problems with his anger and was on sick leave at the time 
of the examination.  He noted that his psychiatrist had told 
him he needed to stop working since he was not deemed suited 
to work around people.  The veteran had been fired from the 
post office previously, but was rehired because of his 
affiliation with a veteran's service organization.  He was 
then transferred to work in the maintenance department where 
he stayed for a while, but then began to have difficulties 
again interacting with the supervisors.  

At the time of the examination, the veteran reported that his 
concentration was not very good and that his mood was 
strange.  He stated that without his medications, he was 
irritable, short-tempered, and hollered.  For enjoyment, he 
liked to sit by the pond and work on his farm.  He was unable 
to watch war movies.  He reported that he felt close to his 
mother and to his wife, stating that he could only trust his 
wife.  He reported that his brother and his father had both 
been incarcerated.  His father was violent and physically 
abused him.  

The veteran reported that his life was getting worse and 
endorsed a hyperstartle response occurring "sometimes."  He 
experienced generalized hypervigilance, denied a history of 
mania, auditory hallucinations, but stated that in his 
nightmares, he did hear people screaming from Vietnam.  When 
asked about suicidal ideation, the veteran stated that he did 
not want to hurt himself.  When asked about homicidal 
ideation, the veteran stated that if his post office 
supervisor "gets into his face again," he was going to do 
something to hurt him.  The veteran confirmed that he would 
only do something if provoked.  He also stated that by his 
nature, he did not want to hurt anybody.  When asked if he 
thought he would do better if switched to another department, 
the veteran responded that there would just be another person 
like his supervisor with whom he would not get along with as 
well.  

The examiner reported that the veteran was pleasant during 
the evaluation.  He was oriented to person, place, and time.  
He was able to recall three of three immediately, one of 
three after five minutes, but was able to recall each of the 
remaining two items when given a hint.  He recalled the names 
of the president and who preceded the president with some 
hints.  The veteran's speech was not pressured and his 
thoughts were goal directed.  His motor movements were 
unremarkable and they did not display any type of change when 
describing his experiences in the military.  The veteran's 
affect was appropriately bright and his eye contact was good.  

The diagnosis was PTSD, antisocial traits, history of 
shrapnel wounds, psychosocial and environmental stressors 
moderate to severe based on work-related stressors, and a 
Global Assessment of Functioning (GAF) score of 55 was noted, 
which was the highest during the last year.  The examiner 
based the GAF score on the fact that the veteran described 
notable difficulty in his interactions with others; however, 
he denied suicidal ideation as well as homicidal ideation.  
The veteran interacted appropriately during the evaluation 
although he described a very notable history of violent 
behavior, some of which predated his period of service.  The 
examiner noted that the diagnosis of PTSD was based solely on 
the information provided by the veteran and that there were 
no verifiers of actual occurrences as the veteran reported.  
Nonetheless, the examiner noted that the veteran did endorse 
avoidance or thoughts that might be associated with his prior 
traumatic experiences.  He did avoid watching movies that 
might arouse recollections of trauma.  The veteran also 
described feelings of detachment from others in general, 
which might be partially due to his antisocial personality 
issues.  The examiner noted that the veteran also endorsed 
difficulty with his sleep, irritability, difficulty with 
concentration, and hypervigilance.  He also endorsed a 
startle response "sometimes."  The examiner diagnosed a 
mild degree of PTSD.  

In a statement dated in March 2000 from Dr. Khosla, the 
physician noted that the veteran was unable to perform 
occupational tasks due to depressed mood, anxiety, panic 
attacks, and combative behavior, at the slightest 
provocation.  He had a poor sleep pattern interrupted by 
nightmares that were combat-related and controlled by 
medication.  Dr. Khosla stated that "as the veteran's 
treating psychiatrist, who has known him over six months," 
the veteran's PTSD was noted to be moderately severe and not 
"mild" as had been indicated in a prior examination.  

In a personal hearing held in February 2001, the veteran 
testified that his PTSD was more severe than the current 
10 percent rating accounted for and that he was unable to 
perform any occupational tasks due to his depression, 
anxiety, and moods.  At the time of the hearing, the veteran 
testified that he was not seeing a doctor because he could 
not afford the care, but that he had seen Dr. Khosla five 
months earlier.  He had been taking medication up until that 
time, which had helped him.  The veteran reported that after 
service, he attended the university and that his mind was 
"occupied."  When he finished school he became a truck 
driver for 8 to 9 years.  He had a short temper and avoided 
people.  He then went to work for the post office.  
When asked about his work, the veteran reported that he was 
not working at that time.  He described several events that 
had occurred with his employment, including confrontations in 
1986 that ultimately lead to the veteran "exploding" and 
being taken out on a gurney by ambulance to a hospital.  He 
reported that he was asked to leave because he was considered 
a threat to others.  

The veteran also reported that he had lost his two-year old 
son in 1986 to a birth defect involving a growth in the small 
intestine.  The veteran attributed this to Vietnam and Agent 
Orange.  He took the loss of his son very hard, which made 
him even angrier and paranoid.  The veteran testified 
generally that he could not concentrate, had memory problems, 
did not complete tasks, was angry and paranoid, and had 
flashbacks and bad dreams.  His enjoyment came from staying 
home, and tending to his farm.  The veteran's wife also 
testified that the veteran was forgetful, and had difficulty 
sleeping in the same bed because of nightmares and thrashing 
out.  She also reported that the veteran had guns in the 
house that he took out to check and clean.  He was paranoid 
about the doors being locked and that he would sometimes get 
up during the night to check the doors.  

In a hearing before a Veteran's Law Judge held in May 2003, 
the veteran testified that he could no longer afford the 
medication for his PTSD.  He also testified that a doctor was 
not treating him at that time.  He also testified that he was 
not working because he had been forced out of the post office 
for his violent tendencies.  The veteran left the post office 
in 1999.  When describing his family life, the veteran 
testified that he had two sons, and had some trouble with one 
son due to his age.  He reported that he loved his family and 
tried to get along.  He testified that he spent most of his 
time on the farm outside and tried to stay at the pond where 
it was quiet.  

He reported that he had flashbacks to different degrees every 
day, did not sleep well, woke up to even to the slightest of 
sounds with a startle reaction, and sometimes woke up to 
"goofy" dreams in a sweat.  His mind wandered from his work 
to times in Vietnam, and his symptoms just kept getting 
worse.  The veteran also stated that he did not go out to the 
mall, grocery store, or anywhere with crowds.  He did not 
like being around people.  The veteran testified that he was 
an emotional person and had cried when alone about his 
traumatic service incidents, such as when his buddies got 
killed.  He also reported that he had problems with anger, 
particularly if someone pushed him the wrong way.  
In VA outpatient records associated with individual and group 
therapy sessions dated from May 2003 to December 2004, the 
veteran in general showed improvement in his PTSD-related 
symptoms.  He was described generally as neatly groomed, 
calmer, with thoughts not as rapid, not suicidal, and showed 
a decrease in anxiety and irritability.  His nightmares were 
not as strong and he had more patience.  He was noted to have 
increased his doses of Sertraline, which appeared to help 
with his moods.  His major depression was noted to be in 
partial remission.  He enjoyed working on his neighbor's farm 
and in general appeared to be improving.  

In the report from a VA examination conducted in March 2004, 
the veteran reported that he was married for 33 years, and 
had two sons.  He reported that he lost a son to a birth 
defect.  At the time of the examination, the veteran reported 
that he worked on his neighbor's farm for 15 to 20 hours per 
week and that he had terminated his position with the post 
office after 17 years of working there.  The veteran reported 
that he had not gotten along with his supervisors and other 
employees.  He stated that he had been a reliable employee 
and had accumulated about 1,200 hours of sick leave when he 
left.  

The examiner noted that the veteran had returned to VA 
psychiatric care beginning in May 2003.  He saw a counselor 
once a month and his psychiatrist once a month.  He had been 
prescribed Zoloft, which had helped him sleep better and be a 
better person toward his son.  In June 2003, the veteran 
reportedly went on a family vacation for the first time in 15 
years.  He stated that the medication had helped him in his 
interactions with others such that he is not as irritated.  
Over the last 10 to 15 years, the veteran reported that his 
nightmares had increased, but that he tried to have good 
days.  He reported that he had good days until someone 
irritated him.  

On examination, the examiner noted that the preliminary 
history given by the veteran during this examination differed 
with what had been provided in the January 2000 examination.  
The veteran reported conflicting information concerning his 
alcohol and marijuana use.  He reported an incident at work 
in 1995 when he was reportedly taken by ambulance.  He also 
reported that he had had an incident when he was at a 
baseball game in which he went after a man with a bat who was 
heckling his children.  He also stated that he had been in 
some other fights.  This information in general was different 
than his previous accounts.  When asked about his average 
day, the veteran stated that he woke up at 6:15 am and helped 
prepare his son for school.  He would then do some work 
around his farm and then go to his neighbors farm to do some 
work.  Also, the veteran reported that he had at times done 
some plowing for a Bob Evan's Restaurant and one other 
restaurant.  He sometimes went to the YMCA, but mostly 
enjoyed reading and doing repairs around the home.  
Typically, he went to bed around 10:30 pm and then would 
sleep around four to five hours at a time.  With the 
medication, he slept better.  

The examiner reported that the veteran was pleasant during 
the examination.  Although the veteran had stated in the past 
that he had heard his father's voice and his grandfather's 
voice, he did not endorse any psychotic features.  His eye 
contact was good, he did not have any suicidal or homicidal 
ideations, he was able to maintain his own daily activities, 
and was oriented to month, year, person, and place.  He was 
able to recall three of three immediately and when asked if 
he could recall those three items after five minutes, he 
recalled one item without any hints.  One item was recalled 
after one hint and the remaining item was recalled after two 
hints.  The veteran gave an incorrect answer and when told 
that it was incorrect, stated that he was correct and that 
the examiner was wrong.  The veteran was able to be easily 
re-directed, however.  He indicated that the current 
president was Bush, but incorrectly stated who preceded 
President Bush.  When told that he was incorrect, he stated 
that it was Clinton.  He was unable to state who preceded 
Clinton correctly.  

There was no evidence of obsessive thinking or ritualistic 
behavior.  His speech was of normal cadence and volume.  The 
veteran did not endorse specific panic attacks, but he 
reported that he did not like crowds.  He stated that he 
would rather stay in the car and be out of people's way.  
When he was in crowds, such as at the airport or in a mall, 
his palms sweated and he became anxious, but the Zoloft 
seemed to help him.  

The veteran spoke of his stressors and reported that he re-
experienced them with intrusive distressing recollections of 
the trauma "every other day."  He reported that he had 
recurring distressing dreams about two times per week.  He 
stated that he had flashbacks that occurred randomly, such as 
he would be doing some activity when all of a sudden he had a 
vision that he was down a road in Vietnam.  He was not able 
to give a specific frequency, but stated that it occurred 
variably and depended on his interactions and the information 
around him.  The examiner noted that the veteran did not 
display any psychological distress or any physiological 
reaction when describing those events.  

The veteran stated that he avoided watching war-related 
material in general.  He had difficulties recalling important 
aspects of his traumatic experiences to some degrees and 
stated that he recalled some events, but with others, it was 
like "watching a picture on the wall."  He enjoyed 
activities to a limited degree, but mostly he spent time 
working on his neighbor's farm and spent time with his son.  
The veteran reported that he felt close to his wife and son.  
He stated that he had two friends.  The veteran also felt 
close to his brother, his mother, and his wife's sister.  The 
examiner noted that he did not display a restricted range of 
affect and that he was bright at appropriate times.  The 
veteran was not very hopeful of his future and stated that he 
only continued to talk to "these people" because he wanted 
help.  When asked how he saw his life in six months, he 
stated that he did not know.  

The veteran stated that his sleep had improved with Zoloft, 
but was still variable.  He reported that he averaged between 
four and six hours of sleep per night.  He reported that his 
irritability was better, but he still worried that it may not 
be under control completely.  He reported that he had not 
lost his temper in the last six months.  

The veteran described his concentration as "not very good."  
He stated that he could not sit and play games.  He 
experienced hypervigilance and reported that he was aware of 
what was around him.  He said that he was always on the 
defense.  He endorsed an exaggerated startle response.  

The veteran denied any notable degree of anger prior to the 
military.  He reported that he had normal spats with his 
brothers growing up, but nothing out of the ordinary was 
noted.  

The examiner assigned a GAF score of 65 to 70.  The examiner 
noted that such score was meant to reflect improvement in 
irritability, sleep, and decreased frequency of nightmares as 
described by the veteran.  The examiner noted that the 
veteran had provided a notable degree of information during 
the examination that was in contrast to the information given 
during the prior evaluation.  For example, the veteran stated 
previously that he had not used other illicit substances, but 
then reported during this examination that he had tried 
cocaine, but that his wife was always around.  The veteran 
also provided conflicting stories as to the relationship with 
his father, whereas in the prior evaluation he had described 
his father as a drunk who "took it out on him", during the 
current examination, the veteran reported that he had not had 
any abuse as a child and indicated that he worked with his 
father's help with no mention of any abusive situations.  He 
had also given differing stories as to fights in high school 
and his academic performance.  

When asked about these conflicting accounts, the veteran 
offered some level of explanation and attempted to clarify 
what he had meant.  When asked if he could provide reasons 
for differences in the information he had provided, the 
veteran stated that he sometimes forgot and was telling the 
examiner the stories as he recalled them.  The examiner asked 
the veteran about the October 1995 statement provided by Dr. 
Geering that indicated that the veteran was not mentally 
unstable and had no violent tendencies, to which the veteran 
stated that the doctor "was more his wife's doctor", and 
indicated that Dr. Geering was not very familiar with the 
veteran himself.  

The examiner reported that the veteran attempted to explain 
that he had not tried to provide false information and that 
his primary focus was on his family.  Overall, the examiner 
noted that the veteran appeared to have a history of violent 
behavior pre-dating his military experiences.  He endorsed 
symptomatology as described herein for a diagnosis of PTSD.  
He also endorsed improvement in his symptoms with the use of 
Zoloft.  The examiner noted again that the GAF scores were 
meant to reflect such improvement.  

The examiner diagnosed the veteran as having PTSD, per 
collateral information, polysubstance dependence in remission 
(reference is to alcohol, sedative hypnotic use, and cannabis 
use), and also per collateral information, antisocial traits.   

Analysis

In view of the fact that the veteran disagreed with the 
initial rating action in which service connection was granted 
for PTSD, it is incumbent on the Board to review the claims 
folder in its entirety prior to making any final decision.  A 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase. 
Fenderson v. West, 12 Vet. App. at119.  Evidence 
contemporaneous with the claim of service connection and with 
the rating decision granting service connection is most 
probative of the degree of disability existing at the time 
that the initial rating was assigned.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on the facts found.  Id. at 126.  

Under these facts, there is no competent evidence to suggest 
that staged ratings are appropriate for evaluating the 
veteran's service-connected PTSD.  At the time of the 
February 2000 rating, the medical evidence of record 
indicates that the veteran was experiencing moderate PTSD-
related symptoms, including anger, irritability, difficulty 
working around other people, nightmares, intrusive thoughts, 
an occasional startle reaction, and sleep difficulties. By 
all accounts these symptoms interfered to a notable degree 
with his employment at the Post Office. Given the scope and 
severity of the veteran's symptomatology, the Board finds 
that a disability rating of 30 percent more appropriately 
reflects the degree of occupational and social impairment 
during that time. 

VA outpatient records beginning in 2003 and the report of a 
VA examination conducted in March 2004 show improvement in 
the extent and intensity of the veteran's symptoms, primarily 
due to his use of prescribed medication. The veteran 
reportedly works at least part-time on a neighbor's farm and 
sleeps somewhat better, although he continues to complain of 
poor concentration and hypervigilance. Notwithstanding the 
apparent improvement in the veteran's condition, the Board 
observes that regular medication has been required to achieve 
this result. Accordingly, continuance of the 30 percent 
evaluation discussed above is in order.   Symptoms such as a 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships that 
would warrant the next higher evaluation of 50 percent have 
not been demonstrated. The benefit of the doubt has been 
resolved in the veteran's favor to the extent indicated.   
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.§§ 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


